Citation Nr: 1547656	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to attorney fees based on a grant of compensation benefits in a rating decision of October 28, 2014.


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to August 1983.  The appellant is the Veteran's attorney.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2015 decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant in the instant case is an attorney who represents the Veteran in his claims before VA.  In an October 28, 2014 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU), effective September 13, 2013 and continued a 70 percent disability rating for service-connected posttraumatic stress disorder, not otherwise specified (NOS); depressive disorder, NOS; and alcohol abuse, NOS.  The appellant asserts that the fee agreement he and the Veteran signed in September 2013 entitles him to a sum that is equal to 20 percent of these past-due benefits.

In a September 2015 decision letter, the RO determined that the attorney was not entitled to a fee from the award of a TDIU effective September 13, 2013, in the October 28, 2014, rating decision because the September 13, 2013 notice of disagreement pertained to the issues of entitlement to service connection for coronary artery disease/peripheral artery disease as well as low testosterone/erectile dysfunction and the October 28, 2014, rating decision did not address either issue. 

In an October 2015 notice of disagreement, the Veteran's attorney argued that the RO's denial of attorney fees based on the October 28, 214, rating decision was incorrect. 

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999). However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the appellant with a statement of the case regarding the issue of entitlement to attorney fees based on a grant of compensation benefits in a rating decision of October 28, 2014. Advise the appellant of the time period in which to perfect his appeal.  If the appellant perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




